Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 15, 2016

                                     No. 04-16-00242-CV

                  IN THE INTEREST OF S.S.R., J.H.R. JR., AND G.D.R.,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01761
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        Appellee’s motion for extension of time to file its brief is granted. We order appellee’s
brief due July 26, 2016.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court